Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it is over 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Objections
The following claims are objected to because of the following informalities:
Claim 13 Line 2 – “… the rotary shafts of the blades are formed on a surface of the rotating shaft” could be better clarified “… the rotary shafts of the blades and the grooves are formed on a surface of the rotating shaft”.
Claim 13 Line 4 – “attached” is a poor word choice, the line could be better clarified with the word “fitted” or something similar.
Claims 28 Line 2 – “screws” is a poor word choice, the line could be better clarified with the word “a threaded portion” or something similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the rotary shafts" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the accommodating spaces" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 20, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauch et al. (Chinese Patent No. 1169150(A) hereinafter Rauch). Utilized google machine translation of the non-english references are attached.

Regarding Claim 12, Rauch teaches a rotating propeller (figure 2: entire apparatus pictured) comprising: a rotating shaft (figure 4: axles 18 and 19); a hub (figure 2: supporting plate 16); and blades (figures 2, 3, and 4: spinner blades 8), wherein the rotating shaft is connected to the hub (figures 2 and 4: axles 18 and 19 are connected to supporting plate 16), wherein the blades are circumferentially and uniformly arranged by taking an axis line of the rotating shaft as a center (figure 2: spinner blades 8 are uniformly and circumferentially arranged with axles 18 and 19 as the center), wherein the blades are connected to the hub (figures 2, 3, and 4: blades 18 are indirectly connected to plate 16) and capable of being rotated along axes of the rotary shafts corresponding to the blades (figures 2 & 3: blades 18 can rotate in sleeves 14), and wherein the axes of rotary shafts avoid passing through the axis line of the rotating shaft (figure 2: rotational axis of blades 18 all pass by and not through axis of axles 18 and 19).  

Regarding Claim 20, Rauch teaches the rotating propeller (figure 2: entire apparatus pictured) according to claim 12, further comprising a connecting shaft arranged on each of the blades (figure 3: shaft like extension 8a is arranged on each blade 8); and through holes in one-to-one correspondence with connecting shafts and formed in the hub (figure 3: space formed by sleeve 14), wherein the connecting shafts are arranged in the through holes in a penetrating manner (figure 3: extension 8a is arranged in space left by sleeve 14) and are rotatably connected to the hub (figure 3: blade 8 and extension 8a are rotatable in sleeve 14 which is considered a part of plate 16).  

Claim 29, Rauch teaches the rotating propeller (figure 2: entire apparatus pictured) according to claim 12, wherein the rotating propeller comprises a mixing propeller (intended use: mixing propeller is considered a function of the rotating propeller and the material worked upon in the vessel, therefore it is considered intended use of the rotating propeller).  

Claims 12, 15 – 20, 23 – 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chinese Patent No. 206199070(U) hereinafter Chen). Utilized google machine translation of the non-english references are attached.

Regarding Claim 12, Chen teaches a rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) comprising: a rotating shaft (figure 1: shaft 3); a hub (figure 1: worm screw 5, worm gears 6, and the adjacent portion of shaft 3 all read together); and blades (figure 1: impeller blades 8), wherein the rotating shaft is connected to the hub (figure 1: shaft 3 is connected to where screw 5 and gear 6 meet), wherein the blades are circumferentially and uniformly arranged by taking an axis line of the rotating shaft as a center (figures 1 & 2: the impeller with blades 8 are circumferentially and uniformly arranged around axis line of shaft 3), wherein the blades are connected to the hub (figures 1 & 2: blades 8 are indirectly connected to the hub) and capable of being rotated along axes of the rotary shafts corresponding to the blades (figures 1 & 2: blades 8 are rotated about axis of shafts 7), and wherein the axes of rotary shafts avoid passing through the axis line of the rotating shaft (figure 2: axis line of rotating shafts 7 do not pass through shaft 3’s axis line).

Regarding Claim 15, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12, further comprising an adjustment mechanism (figures 1 & 2: worm screw 5 and worm gears 6) including: a worm arranged coaxially with the rotating shaft (figures 1 & 2: 

Regarding Claim 16, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 15, wherein the adjustment mechanism further comprises an adjustment shaft that is shafted to the worm (figures 1 & 2: worm screw 5 is considered a reading on the prior claim language as it is a worm screw that is also an adjustment shaft).  

Regarding Claim 17, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 16, wherein the adjustment shaft is arranged in the rotating shaft in a sleeving manner (figures 1 & 2: worm screw 5 resides coaxially in shaft 3).
  
Regarding Claim 18, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 15, wherein the worm is located in the hub (figures 1 & 2: worm screw 5 is considered a part of the hub).  

Regarding Claim 19, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 18, wherein the accommodating spaces are formed in the hub in one-to-one correspondence with the blades (figures 1 & 2: the space within the boundary of worm gear 6 is accommodating space and worm gear 6 is connected with shaft 7 and one pair of blades 8 & worm gears 6 are considered a part of the hub), wherein the worm wheels of the blades are respectively arranged in the corresponding accommodating spaces in communication with the worm such that the worm wheels are engaged with the worm (figures 1 & 2: worm wheel 6 is within its own space and in operational contact with worm screw 5).  

Regarding Claim 20, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12, further comprising a connecting shaft arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 23, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 15, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Claim 24, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 16, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 25, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 17, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 26, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 18, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are 

Regarding Claim 27, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 19, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 29, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12, wherein the rotating propeller comprises a mixing propeller (intended use: mixing propeller is considered a function of the rotating propeller and the material worked upon in the vessel, therefore it is considered intended use of the rotating propeller). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent No. 206199070(U) hereinafter Chen) in view of Dinnison (U.S. Patent Publication No. 2016/0193575(A1) hereinafter Dinnison). Utilized google machine translation of the non-english references are attached.

Regarding Claim 13, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12.
Chen is silent on the rotating propeller further comprising grooves that are adapted to shapes of the rotary shafts of the blades are formed on a surface of the rotating shaft, wherein the grooves are formed in one-to-one correspondence with the rotary shafts of the blades, and wherein the rotary shafts of the blades are attached to interiors of the corresponding grooves.  
Dinnison teaches the rotating propeller (figure 7: folding impeller 10) further comprising grooves (figure 7: flats 32) that are adapted to shapes of the rotary shafts of the blades (figure 7: end 
Chen and Dinnison are analogous in the field of rotating propellers with each blade of the impeller able to rotate on its own axis. These propellers being intended for mixing in industrial scale equipment. It would have been obvious to one skilled in the art before the effective filing date to modify the worm gear connection to the hub of Chen with the rotary shaft’s attachment to a corresponding groove of Dinnison in order to better secure the blades to the hub and provide a “stable base” to further enhance mixing (Dinnison [0028]).

Regarding Claim 21, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 13, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 30, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 13, wherein the rotating propeller comprises a mixing propeller .  

Claims 14, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent No. 206199070(U) hereinafter Chen) in view of Kupka (U.S. Patent No. 4,403,868 hereinafter Kupka). Utilized google machine translation of the non-english references are attached.

Regarding Claim 14, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12, further comprising: Docket No. SCST-P001-PCT-US2 Application No. 17/268,568accommodating spaces that are formed in the hub (figure 2: annular space formed in the middle of worm gear 6), wherein the accommodating spaces are formed in one-to-one correspondence with the blades (figures 1 & 2: annular space in worm gear 6 accommodates the shaft 7 of one pair of blades 8), and wherein the rotary shafts of the blades are respectively arranged in the corresponding accommodating spaces (figures 1 & 2: annular space in worm gear 6 accommodates the shaft 7 of one pair of blades 8).
Chen is silent on sealing pieces arranged on the rotating propeller such that the sealing pieces fill gaps between the blades and the hub to isolate the rotary shafts and the accommodating spaces from outside.
Kupka teaches sealing pieces arranged on the rotating propeller (figure 7: O-rings 52).
Chen and Kupka are analogous in the field of multi-shafted mixing impellers utilized in mixing vessels intended for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the rotating shafts of Chen (figures 1 & 2: shafts 7) with the O-rings of Kupka in order to better seal the space between the shaft and the worm gear to prevent chemical or abrasive attack in that space. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the O-rings to be between the shafts 

Regarding Claim 22, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 14, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 31, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 14, wherein the rotating propeller comprises a mixing propeller (intended use: mixing propeller is considered a function of the rotating propeller and the material worked upon in the vessel, therefore it is considered intended use of the rotating propeller).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent No. 206199070U hereinafter Chen) in view of KR200458361Y1 (Korean Patent No. 200458361(Y1) hereinafter KR200458361Y1). Utilized google machine translation of the non-english references are attached.

Claim 28, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 20.
Chen is silent on the connecting shafts comprise screws that from, one end, penetrate through each through hole of a corresponding connecting shaft that is in threaded connection with a nut.
KR200458361Y1 teaches the connecting shafts comprise screws (figure 2: fastening portion 27) that from, one end, penetrate through each through hole (figure 2: hole next to indicator 30) of a corresponding connecting shaft that is in threaded connection with a nut (figure 2: nuts 17).
Chen and KR200458361Y1 are analogous in the field of rotating propeller-like equipment with further rotating blades. It would have been obvious to one skilled in the art before the effective filing date to modify the shaft of the impeller blades of Chen with the threaded fastening portion and nuts of KR200458361Y1 in order to better secure the bladed impeller to the worm gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774